36 F.3d 1092
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Marye Elizabeth ISH, Plaintiff Appellant,v.ARLINGTON COUNTY, VIRGINIA;  Anton Gardner, County Manager,In his official and individual capacities;  William L.Hughes, Past Director, In his official and individualcapacities;  Alan Christenson, Director Of Personnel, In hisofficial and individual capacities, Defendants Appellees.
No. 93-2054.
United States Court of Appeals, Fourth Circuit.
Submitted:  July 26, 1994Decided:  September 28, 1994.

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  Albert V. Bryan, Jr., Senior District Judge.  (CA-93-442-A)
Marye Elizabeth Ish, Appellant Pro Se.
Scott Sanford Cairns, McGuire, Woods, Battle & Boothe, Richmond, VA, for Appellees.
E.D.Va.
AFFIRMED.
Before MURNAGHAN and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting the Defendants' summary judgment motion and dismissing her civil action.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Ish v. Arlington County, Virginia, No. CA-93-442-A (E.D. Va.  Aug. 6, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.